Bütleb, D. J.
While the respondent was not, in my judgment, “derelict,” (Conkl. Adm. 359, 360; The Hyderabad, 11 Fed. Rep. 749,) she was in very great distress and danger; and her rescue was a salvage service.
All who participated in the rescue must be regarded as salvors. The ice-boat and her crew owed the respondent no duty which required the services rendered. As appears by the original city ordinance on the subject, the ice-boats were established for the purpose of breaking up ice on the Delaware river, and keeping the channel open to navigation. This is the duty to which they are primarily devoted — for the performance of which no compensation can be demanded under any circumstances. Towage was a secondary consideration, not referred to in the original ordinance, and is performed under contract, for compensation, as by all other tugs, except that the rate of compensation, is generally established in advance by schedule. The boat was therefore under no greater obligation to rescue the respondent than any other vessel equally competent and similarly situated, would have been. She and her crew, as well as the wreckers taken on board, must, therefore, be treated as salvors. The city’s ownership of the boat must, in view of the authorities, if not otherwise, be deemed unimportant.
What sum should be allowed? It should be sufficient to cover the expense, time, labor, skill, risk to property and person, incurred and expended, and to reward, fully, the enterprise displayed. The risk, skill and enterprise were not large. The time, labor, and cost — considering the value of the boat, and quantity of fuel consumed — were greater. The circumstances of the case do not call for a large award. There are few instances of salvage, in my judgment, considering the value of the property saved, where the sum should be materially less. Twenty-five hundred dollars is, I think, amply sufficient, and this sum is allowed. The libelants are not entitled to any given proportion of the property saved, but simply to compensation and reward according to the merit of their services and conduct.
I am not sure the conduct of the boat’s master was in all respects commendable. It looks a little as if he was more intent upon making salvage than discharging the duty of keeping navigation open to vessels, less powerful than his own. This appearance may, however, be *584dispelled by further investigation. The subject must be considered in distributing the sum awarded; and if the master’s conduct is found to be such as here suspected, he should be rewarded accordingly, or not at all. In pursuance of the understanding between the libelants, the distribution will be referred to a commissioner, before whom further testimony respecting the master’s conduct may be heard, if deemed necessary.
It is highly important that the officers of the ice-boats shall not allow their attention to be diverted from "the important duty of keeping the channel open, by the temptation to seek prizes, elsewhere.